Citation Nr: 1428930	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for migraines prior to March 21, 2012.

2.  Entitlement to an initial rating in excess of 30 percent for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to February 2009. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for migraines and assigned a noncompensable (0 percent) rating effective February 6, 2009.  In a May 2012 decision, the RO granted a 30 percent rating effective March 21, 2012, but the Veteran continued her appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of an initial rating in excess of 30 percent for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since her February 6, 2009, effective date of service connection, the Veteran's migraines have been manifested by characteristic prostrating migraine attacks occurring at least once a month on average.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for migraines beginning February 6, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which service-connected disability adversely affects ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating when the facts show distinct time periods where the service-connected disability exhibited symptoms that warrant different ratings.  See Fenderson, 12 Vet. App. 119.

Migraines are rated under Diagnostic Code (DC) 8100, which provides for a 30 percent rating for characteristic prostrating attacks occurring on average once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.

On VA examination in July 2009, it was noted that the Veteran had headaches, but that her migraine attacks were not prostrating, and that ordinary activity was possible during attacks.  However, this assessment is inconsistent with the lay and medical evidence of record.

Service treatment records dated from November 2008 to February 2009 reflect diagnoses of classic migraine with aura, with symptomatology including light and noise sensitivity during attacks.  In January 2009, an examiner noted that because the Veteran was "not likely to suddenly never have her disabling headaches again," he concurred with a recommendation for administrative separation.  The Veteran underwent such administrative separation from service in February 2009.

Lay and medical evidence including VA and private treatment records, statements from treating physicians, statements from the Veteran's friend, father, schoolmates, school counselor, and work supervisors, and the Veteran's own statements and testimony during her September 2013 Board hearing suggests that, since her February 2009 discharge from service, she has continued to have characteristic prostrating migraine attacks occurring at least once a month on average.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that, since her February 6, 2009, date of service connection, the Veteran's migraines have been manifested by characteristic prostrating migraine attacks occurring at least once a month on average.  Accordingly, an initial rating of at least 30 percent beginning the date of service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the Board is granting in full the benefit sought for that portion of the appeal herein decided, any error with respect to the duties to notify or assist was harmless and will not be further discussed.


ORDER

An initial rating of 30 percent for migraines beginning February 6, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

During her September 2013 Board hearing, the Veteran testified that her migraine headache disability had worsened recently.  The most recent VA examination of her disability is dated in June 2009.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).  Also, while a May 2012 supplemental statement of the case reflects that treatment records from the VA Medical Center (VAMC) in Salisbury dated form December 2010 to April 2012 were reviewed, no such records have been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's migraines from the Salisbury VAMC dated from December 2010 to the present.  All records and responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to evaluate the current level of severity of her migraines.  The claims file should be reviewed by the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

3.  After completing the above, and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


